Case 21-03007-sgj Doc 19-9 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 1 of 38




                     EXHIBIT 9
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page1 2ofof1138
                                                                                  Docket #0001 Date Filed: 1/22/2021




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §
                                                             §    Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §    Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                  Plaintiff,                 §    Adversary Proceeding No.
                                                             §
vs.                                                          §    ______________________
                                                             §
HCRE PARTNERS, LLC (N/K/A/ NEXPOINT                          §
REAL ESTATE PARTNERS, LLC,                                   §
                                                             §
                                  Defendant.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42002.4 36027/002                                              ¨1¤}HV5!;                  3¢«
                                                                           1934054210127000000000019
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page2 3ofof1138




                      COMPLAINT FOR (I) BREACH OF CONTRACT
             AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

        Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant HCRE Partners, LLC (n/k/a NexPoint

Real Estate Partners, LLC) (“HCRE” or “Defendant”), alleges upon knowledge of its own

actions and upon information and belief as to other matters as follows:

                                PRELIMINARY STATEMENT

        1.       The Debtor brings this action against HCRE as a result of HCRE’s defaults under

(i) four demand notes in the aggregate principal amount of $4,250,000 and payable upon the

Debtor’s demand, and (ii) one term note in the aggregate principal amount of $6,059,831.51

payable in the event of default, all executed by HCRE in favor of the Debtor. HCRE has failed

to pay amounts due and owing under the notes and the accrued but unpaid interest thereon.

        2.       Through this Complaint, the Debtor seeks (a) damages from HCRE in an amount

equal to (i) the aggregate outstanding principal due under the Notes (as defined below), plus (ii)

all accrued and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the

Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees and

expenses, as provided for in the notes) for HCRE’s breach of its obligations under the Notes, and

(b) turnover by HCRE to the Debtor of the foregoing amounts.

                                 JURISDICTION AND VENUE

        3.       This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.


                                                 2
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page3 4ofof1138




        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          THE PARTIES

        7.       The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.       Upon information and belief, HCRE is a limited liability company with offices

located in Dallas, Texas and is organized under the laws of the state of Delaware.

                                      CASE BACKGROUND

        9.       On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.




                                                  3
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page4 5ofof1138




           11.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.      The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The HCRE Demand Notes

           13.      HCRE is the maker under a series of demand notes in favor of the Debtor.

           14.      Specifically, on November 27, 2013, HCRE executed a demand note in favor of

the Debtor, as payee, in the original principal amount of $100,000 (“HCRE’s First Demand

Note”). A true and correct copy of HCRE’s First Demand Note is attached hereto as Exhibit 1.

           15.      On October 12, 2017, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $2,500,000 (“HCRE’s Second Demand Note”). A true

and correct copy of HCRE’s Second Demand Note is attached hereto as Exhibit 2.

           16.      On October 15, 2018, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $750,000 (“HCRE’s Third Demand Note”). A true

and correct copy of HCRE’s Third Demand Note is attached hereto as Exhibit 3

           17.      On September 25, 2019, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $900,000 (“HCRE’s Fourth Demand Note,” and

collectively, with HCRE’s First Demand Note, HCRE’s Second Demand Note, and HCRE’s

Third Demand Note, the “Demand Notes”). A true and correct copy of HCRE’s Fourth Demand

Note is attached hereto as Exhibit 4.



2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.

                                                          4
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page5 6ofof1138




        18.      Section 2 of the Demand Notes provide: “Payment of Principal and Interest.

The accrued interest and principal of this Note shall be due and payable on demand of the

Payee.”

        19.      Section 4 of the Demand Notes provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        20.      Section 6 of the Demand Notes provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

B.      HCRE’s Defaults under Each Demand Note

        21.      By letter dated December 3, 2020, the Debtor made demand on HCRE for

payment of the Demand Notes by December 11, 2020 (the “Demand Letter”). A true and correct

copy of the Demand Letter is attached hereto as Exhibit 5. The Demand Letter provides:

        By this letter, Payee is demanding payment of the accrued interest and principal
        due and payable on the Notes in the aggregate amount of $5,012,260.96, which
        represents all accrued interest and principal through and including December 11,
        2020.

        Payment is due on December 11, 2020, and failure to make payment in full
        on such date will constitute an event of default under the Notes.

Demand Letter (emphasis in the original).

        22.      Despite the Debtor’s demand, HCRE did not pay all or any portion of the amount

demanded by the Debtor on December 11, 2020 or at any time thereafter.

                                                 5
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page6 7ofof1138




        23.      As of December 11, 2020, there was an outstanding principal amount of $171,542

on HCRE’s First Demand Note and accrued but unpaid interest in the amount of $526.10,

resulting in a total outstanding amount as of that date of $172,068.10.

        24.      As of December 11, 2020, there was an outstanding principal balance of

$3,149,919.12 on HCRE’s Second Demand Note and accrued but unpaid interest in the amount

of $41,423.60, resulting in a total outstanding amount as of that date of $3,191,342.72.

        25.      As of December 11, 2020, there was an outstanding principal balance of

$874,977.53 on HCRE’s Third Demand Note and accrued but unpaid interest in the amount of

$10,931.23, resulting in a total outstanding amount as of that date of $885,908.76.

        26.      As of December 11, 2020, there was an outstanding principal balance of

$750,279.14 on HCRE’s Fourth Demand Note and accrued but unpaid interest in the amount of

$12,662.24, resulting in a total outstanding amount as of that date of $762,941.38.

        27.      Thus, as of December 11, 2020, the total outstanding principal and accrued but

unpaid interest due under the Demand Notes was $5,012,260.96.

        28.      Pursuant to Section 4 of each Note, each Note is in default and is currently due

and payable.

C.      The HCRE Term Note

        29.       HCRE is the maker under a term note in favor of the Debtor.

        30.      Specifically, on May 31, 2017, HCRE executed a term note in favor of the

Debtor, as payee, in the original principal amount of $6,059,831 (the “Term Note,” and together

with the Demand Notes, the “Notes”). A true and correct copy of the Term Note is attached

hereto as Exhibit 6.

        31.      Section 2 of the Term Note provides: “Payment of Principal and Interest.

Principal and interest under this Note shall be due and payable as follows:

                                                 6
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page7 8ofof1138




        2.1    Annual Payment Dates. During the term of this Note, Borrower shall
        pay the outstanding principal amount of the Note (and all unpaid accrued interest
        through the date of each such payment) in thirty (30) equal annual payments (the
        “Annual Installment”) until the Note is paid in full. Borrower shall pay the
        Annual Installment on the 31st day of December of each calendar year during the
        term of this Note, commencing on the first such date to occur after the date of
        execution of this note.

        2.2    Final Payment Date. The final payment in the aggregate amount of the
        then outstanding and unpaid Note, together with all accrued and unpaid interest
        thereon, shall become immediately due and payable in full on December 31, 2047
        (the “Maturity Date”).

        32.      Section 3 of the Term Note provides:

        Prepayment Allowed: Renegotiation Discretionary. Maker may prepay in
        whole or in part the unpaid principal or accrued interest of this Note. Any
        payments on this Note shall be applied first to unpaid accrued interest hereon, and
        then to unpaid principal hereof.

        33.      Section 4 of the Term Note provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        34.      Section 6 of the Term Note provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

D.      HCRE’s Default under the Term Note

        35.      HCRE failed to make the payment due under the Term Note on December 31,

2020.



                                                 7
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page8 9ofof1138




        36.      By letter dated January 7, 2021, the Debtor made demand on HCRE for

immediate payment under the Term Note (the “Second Demand Letter”). A true and correct

copy of the Second Demand Letter is attached hereto as Exhibit 7.             The Demand Letter

provides:

        Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of
        the Note, all principal, interest, and any other amounts due on the Note are
        immediately due and payable. The amount due and payable on the Note as of
        January 8, 2021 is $6,145,466.84; however, interest continues to accrue under the
        Note.

        The Term Note is in default, and payment is due immediately.

Second Demand Letter (emphasis in the original).

        37.      Despite the Debtor’s demands, HCRE did not pay the amount demanded by the

Debtor on January 7, 2021 or at any time thereafter.

        38.      As of January 8, 2021, the total outstanding principal and accrued but unpaid

interest under the Term Note was $6,145,466.84.

        39.      Pursuant to Section 4 of the Term Note, the Note is in default and is currently due

and payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

        40.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        41.      Each Note is a binding and enforceable contract.

        42.      HCRE breached each Demand Note by failing to pay all amounts due to the

Debtor upon the Debtor’s demand.

        43.      HCRE breached the Term Note by failing to pay all amounts due to the Debtor

upon HCRE’s default and acceleration.


                                                  8
DOCS_NY:42002.4 36027/002
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   1 Filed
                      19-9 Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page910
                                                                            of of
                                                                               1138




        44.      Pursuant to each Note, the Debtor is entitled to damages from HCRE in an

amount equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all accrued

and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s

costs of collection (including all court costs and reasonable attorneys’ fees and expenses) for

HCRE’s breach of its obligations under each of the Notes.

        45.      As a direct and proximate cause of HCRE’s breach of each Demand Note, the

Debtor has suffered damages in the amount of at least $5,012,260.96 as of December 11, 2020,

plus an amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

        46.      As a direct and proximate cause of HCRE’s breach of the Term Note, the Debtor

has suffered damages in the amount of at least $6,145,466.84 as of January 8, 2021, plus an

amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

                                SECOND CLAIM FOR RELIEF
                        (Turnover by HCRE Pursuant to 11 U.S.C. § 542(b))

        47.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        48.      HCRE owes the Debtor an amount equal to (i) the aggregate outstanding principal

due under each of the Notes, plus (ii) all accrued and unpaid interest thereon until the date of

payment, plus (iii) an amount equal to the Debtor’s costs of collection (including all court costs

and reasonable attorneys’ fees and expenses) for HCRE’s breach of its obligations under each of

the Notes.

        49.      Each Demand Note is property of the Debtor’s estate and the amounts due under

each Demand Note are matured and payable upon demand.


                                                9
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page1011ofof1138




         50.     The Term Note is property of the Debtor’s estate and the amounts due under the

Term Note are matured and payable upon default and acceleration.

         51.     The Debtor has made demand for turnover of the amounts due under each of the

Notes.

         52.     As of the date of filing this Complaint, HCRE has not turned over to the Debtor

all or any of the amounts due under each of the Notes.

         53.     The Debtor is entitled to the turnover of all amounts due under each of the Notes.

         WHEREFORE, the Debtor prays for judgment as follows:

                 (i)        On its First Claim for Relief, damages in an amount to be determined at

                 trial, including, among other things, (a) the aggregate outstanding principal due

                 under each Note, plus (b) all accrued and unpaid interest thereon until the date of

                 payment, plus (c) an amount equal to the Debtor’s cost of collection (including all

                 court costs and reasonable attorneys’ fees and expenses);

                 (ii)       On its Second Claim for Relief, ordering turnover by HCRE to the Debtor

                 of an amount equal to (a) the aggregate principal due under each Note, plus (b) all

                 accrued and unpaid interest thereon until the date of payment, plus (c) an amount

                 equal to the Debtor’s cost of collection (including all court costs and reasonable

                 attorneys’ fees and expenses); and

                 (iii)      Such other and further relief as this Court deems just and proper.




                                                     10
DOCS_NY:42002.4 36027/002
 Case21-03007-sgj
Case  21-03007-sgjDoc
                   Doc19-9
                       1 Filed
                           Filed01/22/21
                                 06/01/21 Entered
                                           Entered01/22/21
                                                   06/01/2118:10:35
                                                            22:37:43 Page
                                                                      Page1112ofof1138




Dated: January 22, 2021.            PACHULSKI STANG ZIEHL & JONES LLP

                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    John A. Morris (NY Bar No. 2405397)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    Hayley R. Winograd (NY Bar No. 5612569)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:     jpomerantz@pszjlaw.com
                                                ikharasch@pszjlaw.com
                                                jmorris@pszjlaw.com
                                                gdemo@pszjlaw.com
                                                hwinograd@pszjlaw.com

                                    -and-

                                    HAYWARD PLLC

                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110

                                    Counsel for Highland Capital Management, L.P.




                                            11
DOCS_NY:42002.4 36027/002
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-1Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page13
                                                                       1 of
                                                                          of338




                   EXHIBIT 1




EXHIBIT 1
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-1Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page14
                                                                       2 of
                                                                          of338




                                         3520,6625<127(


                                                                              1RYHPEHU


       )259$/8(5(&(,9('+&5(3$571(56//& ³Maker´ SURPLVHVWRSD\WRWKH
RUGHURI+,*+/$1'&$3,7$/0$1$*(0(17/3 ³Payee´ LQOHJDODQGODZIXOWHQGHURI
WKH8QLWHG6WDWHVRI$PHULFDWKHSULQFLSDOVXPRI21(+81'5('7+286$1'DQG
'ROODUV   WRJHWKHU ZLWK LQWHUHVW RQ WKH WHUPV VHW IRUWK EHORZ WKH ³Note´   $OO
VXPV KHUHXQGHU DUH SD\DEOH WR 3D\HH DW  &UHVFHQW &RXUW 'DOODV 7;  RU VXFK RWKHU
DGGUHVVDV3D\HHPD\VSHFLI\WR0DNHULQZULWLQJIURPWLPHWRWLPH

            ,QWHUHVW 5DWH  7KH XQSDLG SULQFLSDO EDODQFH RI WKLV 1RWH IURP WLPH WR WLPH
RXWVWDQGLQJ VKDOO EHDU LQWHUHVW DW D UDWH HTXDO WR  SHU DQQXP IURP WKH GDWH KHUHRI XQWLO
PDWXULW\ FRPSRXQGHG DQQXDOO\ RQ WKH DQQLYHUVDU\ RI WKH GDWH RI WKLV 1RWH  ,QWHUHVW VKDOO EH
FDOFXODWHGDWDGDLO\UDWHHTXDOWRWK LQDOHDS\HDU RIWKHUDWHSHUDQQXPVKDOOEH
FKDUJHGDQGFROOHFWHGRQWKHDFWXDOQXPEHURIGD\VHODSVHGDQGVKDOOEHSD\DEOHRQGHPDQGRI
WKH3D\HH

            3D\PHQWRI3ULQFLSDODQG,QWHUHVW7KHDFFUXHGLQWHUHVWDQGSULQFLSDORIWKLV1RWH
VKDOOEHGXHDQGSD\DEOHRQGHPDQGRIWKH3D\HH

             3UHSD\PHQW$OORZHG5HQHJRWLDWLRQ'LVFUHWLRQDU\0DNHUPD\SUHSD\LQZKROH
RULQSDUWWKHXQSDLGSULQFLSDORUDFFUXHGLQWHUHVWRIWKLV1RWH$Q\SD\PHQWVRQWKLV1RWHVKDOO
EHDSSOLHGILUVWWRXQSDLGDFFUXHGLQWHUHVWKHUHRQDQGWKHQWRXQSDLGSULQFLSDOKHUHRI

              $FFHOHUDWLRQ8SRQ'HIDXOW)DLOXUHWRSD\WKLV1RWHRUDQ\LQVWDOOPHQWKHUHXQGHU
DV LW EHFRPHV GXH VKDOO DW WKH HOHFWLRQ RI WKH KROGHU KHUHRI ZLWKRXW QRWLFH GHPDQG
SUHVHQWPHQWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQRUDQ\RWKHUQRWLFHRIDQ\NLQG
ZKLFKDUHKHUHE\ZDLYHGPDWXUHWKHSULQFLSDORIWKLV1RWHDQGDOOLQWHUHVWWKHQDFFUXHGLIDQ\
DQGWKHVDPHVKDOODWRQFHEHFRPHGXHDQGSD\DEOHDQGVXEMHFWWRWKRVHUHPHGLHVRIWKHKROGHU
KHUHRI  1R IDLOXUH RU GHOD\ RQ WKH SDUW RI 3D\HH LQ H[HUFLVLQJ DQ\ ULJKW SRZHU RU SULYLOHJH
KHUHXQGHUVKDOORSHUDWHDVDZDLYHUWKHUHRI

             :DLYHU0DNHUKHUHE\ZDLYHVJUDFHGHPDQGSUHVHQWPHQWIRUSD\PHQWQRWLFHRI
QRQSD\PHQWSURWHVWQRWLFHRISURWHVWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQDQG
DOORWKHUQRWLFHVRIDQ\NLQGKHUHXQGHU

             $WWRUQH\V¶)HHV,IWKLV1RWHLVQRWSDLGDWPDWXULW\ ZKHWKHUE\DFFHOHUDWLRQRU
RWKHUZLVH DQGLVSODFHGLQWKHKDQGVRIDQDWWRUQH\IRUFROOHFWLRQRULILWLVFROOHFWHGWKURXJKD
EDQNUXSWF\FRXUWRUDQ\RWKHUFRXUWDIWHUPDWXULW\WKH0DNHUVKDOOSD\LQDGGLWLRQWRDOORWKHU
DPRXQWV RZLQJ KHUHXQGHU DOO DFWXDO H[SHQVHV RI FROOHFWLRQ DOO FRXUW FRVWV DQG UHDVRQDEOH
DWWRUQH\V¶IHHVDQGH[SHQVHVLQFXUUHGE\WKHKROGHUKHUHRI

            /LPLWDWLRQ RQ $JUHHPHQWV  $OO DJUHHPHQWV EHWZHHQ 0DNHU DQG3D\HH ZKHWKHU
QRZH[LVWLQJRUKHUHDIWHUDULVLQJDUHKHUHE\OLPLWHGVRWKDWLQQRHYHQWVKDOOWKHDPRXQWSDLGRU
DJUHHGWREHSDLGWR3D\HHIRUWKHXVHIRUEHDUDQFHRUGHWHQWLRQRIPRQH\RUIRUWKHSD\PHQWRU
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-1Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page15
                                                                       3 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-2Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page16
                                                                       1 of
                                                                          of338




                   EXHIBIT 2




EXHIBIT 2
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-2Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page17
                                                                       2 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-2Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page18
                                                                       3 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-3Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page19
                                                                       1 of
                                                                          of338




                   EXHIBIT 3




EXHIBIT 3
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-3Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page20
                                                                       2 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-3Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page21
                                                                       3 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-4Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page22
                                                                       1 of
                                                                          of338




                   EXHIBIT 4




EXHIBIT 4
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-4Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page23
                                                                       2 of
                                                                          of338




                                         3520,6625<127(


                                                                              6HSWHPEHU


       )259$/8(5(&(,9('+&5(3$571(56//& ³Maker´ SURPLVHVWRSD\WRWKH
RUGHURI+,*+/$1'&$3,7$/0$1$*(0(17/3 ³Payee´ LQOHJDODQGODZIXOWHQGHURI
WKH8QLWHG6WDWHVRI$PHULFDWKHSULQFLSDOVXPRI1,1(+81'5('7+286$1'DQG
'ROODUV   WRJHWKHU ZLWK LQWHUHVW RQ WKH WHUPV VHW IRUWK EHORZ WKH ³Note´   $OO
VXPV KHUHXQGHU DUH SD\DEOH WR 3D\HH DW  &UHVFHQW &RXUW 'DOODV 7;  RU VXFK RWKHU
DGGUHVVDV3D\HHPD\VSHFLI\WR0DNHULQZULWLQJIURPWLPHWRWLPH

            ,QWHUHVW 5DWH  7KH XQSDLG SULQFLSDO EDODQFH RI WKLV 1RWH IURP WLPH WR WLPH
RXWVWDQGLQJ VKDOO EHDU LQWHUHVW DW D UDWH HTXDO WR  SHU DQQXP IURP WKH GDWH KHUHRI XQWLO
PDWXULW\ FRPSRXQGHG DQQXDOO\ RQ WKH DQQLYHUVDU\ RI WKH GDWH RI WKLV 1RWH  ,QWHUHVW VKDOO EH
FDOFXODWHGDWDGDLO\UDWHHTXDOWRWK LQDOHDS\HDU RIWKHUDWHSHUDQQXPVKDOOEH
FKDUJHGDQGFROOHFWHGRQWKHDFWXDOQXPEHURIGD\VHODSVHGDQGVKDOOEHSD\DEOHRQGHPDQGRI
WKH3D\HH

            3D\PHQWRI3ULQFLSDODQG,QWHUHVW7KHDFFUXHGLQWHUHVWDQGSULQFLSDORIWKLV1RWH
VKDOOEHGXHDQGSD\DEOHRQGHPDQGRIWKH3D\HH

             3UHSD\PHQW$OORZHG5HQHJRWLDWLRQ'LVFUHWLRQDU\0DNHUPD\SUHSD\LQZKROH
RULQSDUWWKHXQSDLGSULQFLSDORUDFFUXHGLQWHUHVWRIWKLV1RWH$Q\SD\PHQWVRQWKLV1RWHVKDOO
EHDSSOLHGILUVWWRXQSDLGDFFUXHGLQWHUHVWKHUHRQDQGWKHQWRXQSDLGSULQFLSDOKHUHRI

              $FFHOHUDWLRQ8SRQ'HIDXOW)DLOXUHWRSD\WKLV1RWHRUDQ\LQVWDOOPHQWKHUHXQGHU
DV LW EHFRPHV GXH VKDOO DW WKH HOHFWLRQ RI WKH KROGHU KHUHRI ZLWKRXW QRWLFH GHPDQG
SUHVHQWPHQWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQRUDQ\RWKHUQRWLFHRIDQ\NLQG
ZKLFKDUHKHUHE\ZDLYHGPDWXUHWKHSULQFLSDORIWKLV1RWHDQGDOOLQWHUHVWWKHQDFFUXHGLIDQ\
DQGWKHVDPHVKDOODWRQFHEHFRPHGXHDQGSD\DEOHDQGVXEMHFWWRWKRVHUHPHGLHVRIWKHKROGHU
KHUHRI  1R IDLOXUH RU GHOD\ RQ WKH SDUW RI 3D\HH LQ H[HUFLVLQJ DQ\ ULJKW SRZHU RU SULYLOHJH
KHUHXQGHUVKDOORSHUDWHDVDZDLYHUWKHUHRI

             :DLYHU0DNHUKHUHE\ZDLYHVJUDFHGHPDQGSUHVHQWPHQWIRUSD\PHQWQRWLFHRI
QRQSD\PHQWSURWHVWQRWLFHRISURWHVWQRWLFHRILQWHQWWRDFFHOHUDWHQRWLFHRIDFFHOHUDWLRQDQG
DOORWKHUQRWLFHVRIDQ\NLQGKHUHXQGHU

             $WWRUQH\V¶)HHV,IWKLV1RWHLVQRWSDLGDWPDWXULW\ ZKHWKHUE\DFFHOHUDWLRQRU
RWKHUZLVH DQGLVSODFHGLQWKHKDQGVRIDQDWWRUQH\IRUFROOHFWLRQRULILWLVFROOHFWHGWKURXJKD
EDQNUXSWF\FRXUWRUDQ\RWKHUFRXUWDIWHUPDWXULW\WKH0DNHUVKDOOSD\LQDGGLWLRQWRDOORWKHU
DPRXQWV RZLQJ KHUHXQGHU DOO DFWXDO H[SHQVHV RI FROOHFWLRQ DOO FRXUW FRVWV DQG UHDVRQDEOH
DWWRUQH\V¶IHHVDQGH[SHQVHVLQFXUUHGE\WKHKROGHUKHUHRI

            /LPLWDWLRQ RQ $JUHHPHQWV  $OO DJUHHPHQWV EHWZHHQ 0DNHU DQG3D\HH ZKHWKHU
QRZH[LVWLQJRUKHUHDIWHUDULVLQJDUHKHUHE\OLPLWHGVRWKDWLQQRHYHQWVKDOOWKHDPRXQWSDLGRU
DJUHHGWREHSDLGWR3D\HHIRUWKHXVHIRUEHDUDQFHRUGHWHQWLRQRIPRQH\RUIRUWKHSD\PHQWRU
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-4Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page24
                                                                       3 of
                                                                          of338
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-5Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page25
                                                                       1 of
                                                                          of438




                   EXHIBIT 5




EXHIBIT 5
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-5Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page26
                                                                       2 of
                                                                          of438

                                  HIGHLAND CAPITAL MANAGEMENT, L.P.




 December 3, 2020




 HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC)
 c/o NexPoint Advisors, LP
 300 Crescent Court, Suite 700
 Dallas, Texas 75201
 Attention: James Dondero

         Re: Demand on Promissory Notes:

 Dear Mr. Dondero,

 HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) (“Maker”) entered into the
 following promissory notes (collectively, the “Notes”) in favor of Highland Capital
 Management, L.P. (“Payee”):

Date Issued      Original Principal    Outstanding Principal    Accrued But            Total Amount
                      Amount            Amount (12/11/20)      Unpaid Interest     Outstanding (12/11/20)
                                                                 (12/11/20)
 11/27/13             $100,000              $171,542.00           $526.10               $172,068.10
 10/12/17            $2,500,000            $3,149,919.12         $41,423.60            $3,191,342.72
 10/15/18             $750,000              $874,977.53          $10,931.23             $885,908.76
 9/25/19              $900,000              $750,279.14          $12,662.24             $762,941.38
  TOTALS             $4,250,000            $4,946,717.79         $65,543.17            $5,012,260.96

 As set forth in Section 2 of each of the Notes, accrued interest and principal is due and payable
 upon the demand of Payee. By this letter, Payee is demanding payment of the accrued interest
 and principal due and payable on the Notes in the aggregate amount of $5,012,260.96, which
 represents all accrued and unpaid interest and principal through and including December 11,
 2020.

 Payment is due on December 11, 2020, and failure to make payment in full on such date
 will constitute an event of default under the Notes.

 Payments on the Notes must be made in immediately available funds. Payee’s wire information
 is attached hereto as Appendix A.

 Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Notes
 or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
 expressly reserved. Interest, including default interest if applicable, on the Notes will continue to
 accrue until the Notes are paid in full. Any such interest will remain the obligation of Maker.


 DOCS_NY:41665.1 36027/002
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-5Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page27
                                                                       3 of
                                                                          of438




Sincerely,

/s/ James P. Seery, Jr.

James P. Seery, Jr.
Highland Capital Management, L.P.
Chief Executive Officer/Chief Restructuring Officer

cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        DC Sauter




DOCS_NY:41665.1 36027/002                     2
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-5Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page28
                                                                       4 of
                                                                          of438




                                    Appendix A


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-6Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page29
                                                                       1 of
                                                                          of438




                   EXHIBIT 6




EXHIBIT 6
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-6Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page30
                                                                       2 of
                                                                          of438
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-6Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page31
                                                                       3 of
                                                                          of438
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-6Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page32
                                                                       4 of
                                                                          of438
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-7Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page33
                                                                       1 of
                                                                          of438




                   EXHIBIT 7




EXHIBIT 7
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-7Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page34
                                                                       2 of
                                                                          of438

                            HIGHLAND CAPITAL MANAGEMENT, L.P.




January 7, 2021




HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC)
c/o NexPoint Advisors, LP
300 Crescent Court, Suite 700
Dallas, Texas 75201
Attention: James Dondero

        Re: Demand on Promissory Note

Dear Mr. Dondero,

On May 31, 2017, HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) (“Maker”)
entered into that certain promissory note in the original principal amount of $6,059,831.51 (the
“Note”) in favor of Highland Capital Management, L.P. (“Payee”).

As set forth in Section 2 of the Note, accrued interest and principal on the Note is due and
payable in thirty equal annual payments with each payment due on December 31 of each
calendar year. Maker failed to make the payment due on December 31, 2020.

Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of the Note, all
principal, interest, and any other amounts due on the Note are immediately due and payable. The
amount due and payable on the Note as of January 8, 2021 is $6,145,466.84; however, interest
continues to accrue under the Note.

The Note is in default, and payment is due immediately. Payments on the Note must be made
in immediately available funds. Payee’s wire information is attached hereto as Appendix A.

Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Note
or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
expressly reserved. Interest, including default interest if applicable, on the Note will continue to
accrue until the Note is paid in full. Any such interest will remain the obligation of Maker.

Sincerely,

/s/ James P. Seery, Jr.

James P. Seery, Jr.
Highland Capital Management, L.P.
Chief Executive Officer/Chief Restructuring Officer


DOCS_NY:41913.2 36027/002
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-7Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page35
                                                                       3 of
                                                                          of438




cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        DC Sauter




DOCS_NY:41913.2 36027/002              2
 Case
Case  21-03007-sgj
     21-03007-sgj  Doc
                  Doc  1-7Filed
                      19-9 Filed06/01/21
                                01/22/21 Entered
                                         Entered06/01/21
                                                 01/22/2122:37:43
                                                         18:10:35 Page
                                                                  Page36
                                                                       4 of
                                                                          of438




                                    Appendix A


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
       Case
      Case  21-03007-sgj
           21-03007-sgj  Doc
                        Doc  1-8Filed
                            19-9 Filed06/01/21
                                      01/22/21 Entered
                                               Entered06/01/21
                                                       01/22/2122:37:43
                                                               18:10:35 Page
                                                                        Page37
                                                                             1 of
                                                                                of238
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Highland Capital Management, L.P.                                                    HCRE Partners, LLC (n/k/a NexPoint Real Estate
                                                                                     Partners, LLC)

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Hayward PLLC
10501 N. Central Expressway, Suite 106
Dallas, Texas 75231 Tel.: (972) 755-7100
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ'HEWRU    Ƒ86 Trustee/Bankruptcy Admin        ƑDebtor      ƑU.S. Trustee/Bankruptcy Admin
Ƒ&UHGLWRU  Ƒ2WKHU                                ƑCreditor    ƑOther
Ƒ7UXVWHH                                          ƑTrustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 Count 1: Breach of contract; Count 2: Turnover pursuant to 11 U.S.C. 542




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


Ƒ2 11-Recovery of money/property - §542 turnover of property                    Ƒ
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

Ƒ 12-Recovery of money/property - §547 preference                               Ƒ
                                                                                   61-Dischargeability - §523(a)(5), domestic support

Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

Ƒ 14-Recovery of money/property - other                                         Ƒ
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                Ƒ
                                                                                      (other than domestic support)

Ƒ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                Ƒ
                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property
                                                                                Ƒ
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                Ƒ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



Ƒ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                Ƒ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              Ƒ
                                                                              FRBP 7001(10) Determination of Removed Action

Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    Ƒ1 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
ƑCheck if this case involves a substantive issue of state law                  ƑCheck if this is asserted to be a class action under FRCP 23
Ƒ&KHFNLIDMXU\trial is demanded in complaint                                Demand $ 11,157,727.80 plus interest, fees, and expenses
Other Relief Sought
     Case
    Case  21-03007-sgj
         21-03007-sgj  Doc
                      Doc  1-8Filed
                          19-9 Filed06/01/21
                                    01/22/21 Entered
                                             Entered06/01/21
                                                     01/22/2122:37:43
                                                             18:10:35 Page
                                                                      Page38
                                                                           2 of
                                                                              of238
 B1040 (FORM 1040) (12/15)

                  BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                   BANKRUPTCY CASE NO.
Highland Capital Management, L.P.                  19-34054-sgj11
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
 Northern District of Texas                                              Dallas                         Stacey G. C. Jernigan
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

  January 22, 2021                                                      Zachery Z. Annable




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
